Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 21, 2014

                                      No. 04-14-00333-CR

                                      Gersom SANCHEZ,
                                           Appellant

                                              v.
                                          The State of
                                     The STATE of Texas,
                                           Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 01-0682-CR
                           Honorable Gary L. Steel, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       It is so ORDERED on May 21, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk